[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                     FOR THE FIRST CIRCUIT
                                         

No. 97-1879

                      MARDO Q. GONZALEZ,

                     Plaintiff, Appellant,

                              v.

                    JOHN MARSHALL, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

[Hon. Charles B. Swartwood, III, U.S. District Magistrate Judge]

                                         

                            Before

                    Torruella, Chief Judge,
               Stahl and Lynch, Circuit Judges.

                                         

Mardoqueo Gonzalez on brief pro se.
Nancy Ankers White, Special Assistant Attorney General, and 
Ann M. McCarthy, Counsel, Department of Correction, on brief for
appellees John Marshall, Paul Verdini and Thomas Dickhaut.
Bruce R. Henry and Morrison, Mahoney &amp; Miller on brief for appellee
Pauline Sweeney.

                                         

                       March 12, 1998
                                        

  Per Curiam.  We have carefully reviewed the record in this
case, including the briefs of the parties and the decisions
below.  Essentially for the reasons indicated by the
magistrate judge in his report and recommendation, dated
March 24, 1997, the grant of summary judgment to
defendants/appellees is affirmed.